Citation Nr: 0740862	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bowel resection secondary to sigmoid diverticulitis.

(The issue of entitlement to service connection for a 
psychiatric disability is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for bowel resection 
secondary to sigmoid diverticulitis.  


FINDINGS OF FACT

1.  On March 22, 1999 the veteran presented at a VA emergency 
room with complaints of increasing lower abdominal pain.  
Resolving gastroenteritis was diagnosed and the veteran's 
symptoms was found satisfactory for discharge.  

2.  On March 23, 1999, the veteran went to the emergency room 
at Jefferson Memorial Hospital with severe lower abdominal 
pain and was admitted.  A March 24, 1999 report of 
consultation reveals a computed tomography scan of the 
abdominal showed sigmoid diverticulitis with small abscesses 
in the wall and in the mesentery.  A sigmoid resection and 
end-to-end anastomosis was performed on March 25, 1999.  

3.  The evidence does not include diagnosis of any additional 
chronic disorder which resulted from the delay in treatment 
for acute abdominal pain.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a bowel resection secondary to sigmoid 
diverticulitis, claimed as due to VA treatment, are not met.  
38 U.S.C.A § 1151; 38 C.F.R. § 3.358 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in June 2001 and the Board remand dated in 
December 2004, the veteran and his attorney have been 
informed of VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the VA dated on March 22, 1999 and 
subsequent treatment records from March 23. 1999 through 
April 1999 from Jefferson Memorial Hospital and subsequent 
outpatient treatment records have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  In addition, the 
veteran was examined for VA purposes in connection with his 
claims and medical opinions obtained.   The veteran also 
appeared and gave testimony before a Veterans Law Judge in 
September 2003.  In August 2007, the Board wrote the veteran 
a letter (and a copy was sent to his attorney) and informed 
him that the Veterans Law Judge was no longer with the Board.  
He was informed he could request a new hearing.  No response 
to that letter was received.   As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  Where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination compensation will be 
payable for such additional disability.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.359.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Factual Background and Analysis.  On March 22, 1999 the 
veteran presented at a VA emergency room with complaints of 
increasing lower abdominal pain.  Resolving gastroenteritis 
was diagnosed and the veteran's symptoms was found 
satisfactory for discharge.  

On March 23, 1999, the veteran went to the emergency room at 
Jefferson Memorial Hospital with severe lower abdominal pain 
and was admitted.  A March 24, 1999 report of consultation 
reveals a computed tomography scan of the abdominal showed 
sigmoid diverticulitis with small abscesses in the wall and 
in the mesentery.  A sigmoid resection and end-to-end 
anastomosis was performed on March 25, 1999.  

In April 1999 the veteran filed a claim for VA compensation 
based on 38 U.S.C.A. § 1151 for residuals of a bowel 
resection with sigmoid diverticulitis.  He contends he now 
has additional disability due to the failure of VA medical 
personnel to properly examine him when he appeared on March 
22, 1999 with acute abdominal pain.  

In December 2004 the Board remanded the claim to obtain a 
medical opinion addressing whether the veteran had any 
additional chronic disability as a result of his treatment at 
the VA on March 22, 1999.  

In May 2006 a VA gastroenterologist reviewed the record and 
determined that the veteran had been inadequately evaluated 
for his pain during his VA emergency room visit on March 22, 
1999.  He stated the veteran's symptoms should have initiated 
some sort of imaging evaluation.  He recommended a general 
surgeon review the medical records to determine an accurate 
assessment of the veteran's post surgical complications.  He 
did note, however, that the condition ultimately found to 
have caused the complaints likely occurred "in the distant 
past."  

A VA surgeon reviewed the veteran's claims folder in June 
2006.  He noted the veteran's current complaints of 
incontinence of stool, liquid stool and intermittent 
abdominal bloating are the consequences of the surgery the 
veteran had and would have been present regardless of where 
he was initially treated.  He stated the veteran would have 
suffered from these complaints even if more extensive 
diagnostic workup had been performed.  

Essentially then, the veteran's underlying condition had its 
onset prior to his presentation to the VA emergency room in 
March 1999, the veteran then had the treatment (surgery) 
required for his condition, and his current residuals are 
what is anticipated for the treatment he received.  There is 
no competent medical evidence which demonstrates the veteran 
has any additional disability due to the failure by VA to 
properly evaluate his symptoms on March 22, 1999.  The only 
evidence of record which indicates there is any additional 
disability related to VA's failure to provide imaging on 
March 22, 1999 are the statements and testimony of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

In the absence of competent medical evidence of additional 
disability incurred as a consequence of VA treatment (or lack 
thereof), compensation based on 38 U.S.C.A. § 1151 for 
residuals of a bowel resection secondary to sigmoid 
diverticulitis is not warranted.  


ORDER

VA compensation under 38 U.S.C.A. § 1151 for bowel resection 
secondary to sigmoid diverticulitis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


